Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This NOA is in response to the amendment filed on 5/3/2021.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Robert Bergstrom (Reg. Num. 39,906) on 7/27/2021. 
The claims should be amended to read as follows:
10.  (currently amended) A method that determines a service-call-based topology of one or more distributed service-oriented applications, each including multiple component services, the method comprising:
collecting network metrics for each of multiple service nodes at multiple time points within each of multiple time intervals, each service node comprising one or more instances of a component-service of one or more of the one or more distributed service-oriented applications,
employing an independent-component-analysis method to extract component-service-node-disturbance signals from the collected network metrics,
generating a representation of a set of time-associated component-service-node calls for each of multiple API entrypoints of one or more distributed service-oriented applications using the extracted component-service-node-disturbance signals, 
assembling the representations of the set of time-associated component-service-node calls to generate representations of the service-call-based topologies of one or more distributed service-oriented applications, and
[[.	]]provide the service-call-based topology representations to one or more administration and/or management systems and services that provide management and administration utilities for managing distributed computer system and/or distributed service-oriented applications.


19.  (currently amended) A physical data-storage device encoded with computer instructions that, when executed by one or more processors of a computer system, control the computer system to determine a service-call-based topology of one or more distributed service-oriented applications, each including multiple component services, by:
collecting network metrics for each of multiple service nodes at multiple time points within each of multiple time intervals, each service node comprising one or more instances of a component-service of one or more of the one or more distributed service-oriented applications,
employing an independent-component-analysis method to extract component-service-node-disturbance signals from the collected network metrics,
generating a representation of a set of time-associated component-service-node calls for each of multiple API entrypoints of one or more distributed service-oriented applications using the extracted component-service-node-disturbance signals, 
assembling the representations of the set of time-associated component-service-node calls to generate representations of the service-call-based topologies of one or more distributed service-oriented applications, and
provide the service-call-based topology representations to one or more administration and/or management systems and services that provide management and administration utilities for managing distributed computer system and/or distributed service-oriented applications.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an Examiner’s Statement of Reasons for Allowance: 
In interpreting the claims, in light of the specification and the applicant’s amendments filed on 5/3/2021 and subsequent changes made in this examiner’s amendment, the Examiner finds the claimed invention to be patentably distinct from the prior art of record. The prior art does not teach all of the limitations of the independent claim.
The cited prior art of Vittal is deemed closest to the claimed invention which teaches generating service graphs that share aspects of the claimed invention. In a related art, Hosking et al. (US 2012/0023230 A1) teaches generating a network topology based on analyzing sources and destination of traffic flows as upstream and downstream topology in view of the terminating host in question and Oren et al. (US 10,291,479 B1) teaches system and methods for continual automated discovering of a topology of a computer network of physical network objects for an application using time series information sent over time from the application.  Rastogi et al. (US 10,212,041 B1) teaches generating a microservice map using network traffic metrics. However, these references and others cited or otherwise searched for and reviewed fail to teach all of the limitations in the manner recited in the independent claims. These limitations distinguish the claimed invention from the prior art of record when taken in the environment of the full claim language.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PADMA MUNDUR whose telephone number is (571)272-5383.  The examiner can normally be reached on 9:30 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on 571 272 7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PADMA MUNDUR/Primary Examiner, Art Unit 2441